Sherwood, J.,
(dissenting.) The plaintiff sued the defendant in an action of trover, commencing suit by ccvpias, to recover for a dwelling-house.
The plaintiff claimed the house was personal property, and as such, under the circumstances, he was permitted to recover in the Muskegon circuit, on a trial before a jury.
The defendant brings error. The bill of exceptions does not purport to contain all the testimony in the case.
It appears that S. K. Sanford owned the lot upon which the house was built in 1874, and that, upon this, with other property, there was a mortgage of some $1,300. In that year the piaintiff(claims that he agreed with Sanford, for a contract thereafter to be made, for the purchase of the lot; that such agreement was a verbal one; and no money was to be paid until the contract was made, and then he was to have five years within which to pay for the lot. The contract was not to be made until the mortgage was taken off the premises. With the expectation of finally purchasing the property, the plaintiff went on and built the house in question upon the lot, not attaching it to'the freehold, except by placing it on blocks, and without building any cellar or cellar wall under it. In this manner the plaintiff was permitted to occupy the lot until foreclosure of the mortgage was commenced, at which time, the house being temporarily unoccupied for a few days, the defendant took possession thereof, in the absence of the plaintiff, and placed therein his tenant, who refused to surrender up the house to the plaintiff when requested by the latter; and thereupon the plaintiff brought this suit. The record also tends to show that the plaintiff never claimed any title to the lot, or any other interest therein, save such as is shown by the verbal understanding above stated. Plaintiff further claims that his occupancy was in the nature of a license to use the lot at will, rather than a contract for the purchase thereof; that the arrangement for a contract for the purchase even was never completed ; and that the house built, as it was standing thereon, was never anything more than personal property, and liable to be removed at his pleasure ; that the defendant *330never acquired any interest therein, either legal or equitable ; and that he is entitled to the same remedies for its conversion as for the conversion of any other personal property.
The defendant’s contention upon the trial was that the contract between Sanford and plaintiff was absolute for the sale of the lot, and by virtue of which the defendant went into the possession thereof, and built the house thereon, intending it for his home ; that the house became a part of the realty, and defendant cannot be made liable in this action ; that the defendant re-entered under tax titles, and peaceably ; that they covered the house as well as the land, and a demand of possession should have been made upon the defendant for possession before suit could be brought; that, in the absence of any showing to the contrary, it must be presumed that the house was assessed with the lot. And it was further insisted, upon the hearing in this Court, that, if the plaintiff was entitled to any remedy upon the showing made, it must have been in equity.
The court in the charge told the jury it was the duty of the plaintiff to establish, by a fair preponderance of the evidence, that the house was personal estate, or he could not recover, and if he did so establish that fact he would be entitled to recover; that, presumably, the house was real estate, and until the plaintiff showed the contrary he could not recover. The question, therefore, as to the character of the property in the house was clearly submitted to the jury; and their verdict being general, it was against the defendant. This substantially disposed of the case.
The defendant could not acquire any additional rights, by virtue of a tax sale to himself of his own land, in the house built by the defendant under the circumstances this was; and if he did not, and the building was personal property, it belonged to the plaintiff, and the defendant’s entry and conversion of its use was wrong, and no demand was necessary to be made upon him for it before bringing this suit.
I think the charge of the court was very fair, and find no error in his rulings upon the trial.
The judgment should therefore be affirmed.